Citation Nr: 1019048	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for chronic back 
pain/spasm.

2.	Entitlement to service connection for sleep apnea, to 
include secondary to service connected asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran joined the Florida National Guard in March 30, 
1990 and he remained a member until November 26, 2005.  He 
served in the Army from May 1990 to March 1991 and from 
February 2003 to July 2004.  The Veteran served on active 
duty special work (ADSW) from October 2002 to February 2003; 
ADSW is a form of active duty for training (ACDUTRA).   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

A hearing was scheduled to be held before the undersigned at 
the RO in February 2010.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard. 38 U.S.C.A. § 101(26), 
(27).

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

Chronic Back Pain/Spasm

As stated above, the Veteran was placed on ADSW from October 
7, 2002 to February 11, 2003 stated at Camp Blanding, 
Florida.  See ADSW Order issued by the State of Florida, 
Department of Military Affairs, dated February 2003.

At the February 2010 Board hearing, the Veteran testified 
that his first back injury occurred in 1993.  However, in 
January 2003, while lifting a small generator with four other 
individuals he injured his back.  He was subsequently treated 
at a naval air station hospital in Jacksonville, Florida, 
where he was diagnosed with back spasms and had an MRI which 
revealed small bulges in his L1-3.  He did not return to duty 
until about four or five days later; he was placed on light 
duty thereafter.  The Veteran stated he did not have a 
separation examination.  Furthermore,  he currently 
experiences back pain and spasm with flare-ups approximately 
once a month and is receiving treatment since his injury.  
See Board hearing transcript, dated February 2010

According to in-service treatment records, the Veteran was 
treated for lower back strain with stiffness and pain in 
January 2003 and continued treatment into February 2003.  The 
Veteran also noted he sustained a stab wound in the early 
1990s during his January 2003 treatment for his back sprain.  
See in-service treatment records, dated January to February 
2003.

Recent VA treatment records report the Veteran has been 
diagnosed with lumbago and was treated with cyclobenzaprine.  
See VA treatment records, dated February 2007 to October 
2007. 

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of in-service injury, the 
Veteran's history of lower back pain since service, and the 
current diagnosis of low back pain, the Board finds that an 
examination and opinion are needed.  In addition, the latest 
treatment record in the claims file is October 2007.  The 
Veteran should be asked to provide any additional treatment 
records or information so they may be obtained.  

Sleep Apnea

The Veteran claimed he had sleep apnea since active duty but 
was unable to attend a sleep study.  He stated was finally 
able to undergo a sleep study in 2006.  The Veteran was 
instructed to sleep with a CPAP machine due to his obstructed 
airways.  See Board hearing. 

Post-service treatment records report the Veteran continued 
treatment for sleep apnea.  In January 2005, the Veteran was 
treated at a Naval Hospital for sleeping problems.  He 
reported that his wife has noticed he stops breathing while 
he is asleep.  See Naval Hospital treatment record, dated 
January 2005.  

In April 2007, the Veteran underwent a sleep study at the 
Gainesville VA Medical Center where it determined he had 
"[six] episodes per hour of either very shallow breathing or 
a complete absence of breathing (apnea). This number of 
episodes is considered mild.  [He] had mild drops in [the] 
oxygen level."  The Veteran was diagnosed with mild 
obstructive sleep apnea "based on the frequency of 
disordered breathing events and oxygen levels during [the 
Veteran's] sleep study.  Untreated sleep apnea can cause 
daytime sleepiness and possibly injure the heart and brain."  
See VA treatment record, dated April 2007.

The Veteran has also submitted buddy statements from three 
service members who lived in the same quarters with the 
Veteran during his service.  Two of the service members 
stated they served with the Veteran from February 2003 to 
July 2004, during active duty, and one of the stated he and 
the Veteran served together from August 2004 to October 2004.  
All three describe the Veteran as snoring very loudly while 
asleep and that he stopped breathing several times during the 
night.  The Veteran would often complain that he would be 
very tired and sleepy the following day.  See buddy 
statements from N.G., dated July 2007, and from W.F., D.S., 
dated August 2007.

A VA examination has not been provided for this claim and 
based on the evidence of buddy statements attesting to the 
Veteran's condition during service, the Veteran's history of 
sleep apnea, and the current diagnosis and treatment for 
sleep apnea, the Board finds that an examination and opinion 
are needed.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
claimed disabilities since October 
2007. After obtaining any necessary 
release of information forms, procure 
copies of the records of pertinent 
treatment that the Veteran reports 
which are not duplicates of records 
already contained in the claims file.  
Associate all such available records 
with the claims folder.

2.	Once outstanding records, if any, are 
obtained and associated with the file, 
the Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any diagnosed low back 
pain and the examiner is asked to state 
whether it is at least as likely or not 
(a 50 percent or greater degree of 
probability) that any diagnosed low 
back disorder is etiologically related 
to service.  The examiner is asked to 
comment on the Veteran's stabbing 
injury from the early 1990s.  All 
testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	Again, once outstanding records, if 
any, are obtained and associated with 
the file, the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed sleep apnea.  
The examiner is to conduct a thorough 
examination of the Veteran and describe 
in detail any and all symptoms of any 
identified sleep apnea disability.  The 
examiner should provide an opinion as 
to whether it is it at least as likely 
as not that any identified sleep apnea 
disability had its onset during, or is 
otherwise related to, active service.  
A complete rationale must be provided 
for all opinions.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.	Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished. The 
claim should then be readjudicated. If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

